UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q/A (Amendment No. 1) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2015 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to COMMISSION FILE NUMBER: 0-49737 UNI-PIXEL,INC. (Exact Name of Registrant as Specified in Its Charter) DELAWARE 75-2926437 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 4699 Old Ironsides Drive, Suite 300 Santa Clara, California 95054 (Address of Principal Executive Offices) (408) 800-4047 (Issuer’s Telephone Number,Including Area Code) 8708 Technology Forest Place, Suite100 The Woodlands, Texas 77381 (Former Address) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox As of October 31, 2015, the issuer had 19,562,599 shares of issued and outstanding common stock, par value $0.001 per share. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) EXPLANATORY NOTE The sole purpose of this Amendment No. 1 on Form 10-Q/A (the “Amendment”) to the Quarterly Report on Form10-Q of Uni-Pixel, Inc. for the quarterly period ended September 30, 2015 that was filed with the Securities and Exchange Commission on November 2, 2015 (the “Form 10-Q”) is to add disclosure in “Part II – Other Information - Item 2. Unregistered Sales of Equity Securities and Use of Proceeds”, which was inadvertently omitted from the Form 10-Q as filed. Except as described above, no other amendments are being made to the Form10-Q. This Amendment does not modify or update in any way the disclosures contained in the Form 10-Q. As required by Rule12b-15 promulgated under the Securities Exchange Act of 1934, as amended, the Company’s principal executive officer and principal financial officer are providing new Rule13a-14(a) certifications in connection with this Form10-Q/A. Item2. Unregistered Sales of Equity Securities and Use of Proceeds. a)Sales of Unregistered Securities On July 31, 2015 the Company issued an aggregate of 84,558 unregistered restricted common shares to certain of our directors and executive officers pursuant to our 2011 Stock Incentive Plan.These restricted common shares were issued for no consideration as part of the previously disclosed equity compensation of the Company’s directors and officers.The restricted common shares are subject to vesting, with 1/3rd vesting on July 31, 2016, 1/3rd vesting on July 31, 2017, and 1/3rd vesting on July 31, 2018. The sales of the above securities were exempt from registration under the Securities Act of 1933, as amended (the “Securities Act”), in reliance upon Section4(2) of the Securities Act. The recipients of the securities in each of these transactions represented their intentions to acquire the securities for investment only and not with a view to or for sale in connection with any distribution thereof, and appropriate legends were placed upon the stock certificates issued in these transactions. (b)Use of Proceeds Not applicable. c) Issuer Purchases of Equity Securities Not applicable. ITEM 6. EXHIBITS. Exhibit No. Description of Document Certification of the Chief Executive Officer, President and Principal Executive Officer of Uni-Pixel, Inc., pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (1) Certification of the Chief Financial Officer of Uni-Pixel, Inc., pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (1) 101.INS XBRL Instance Document (2) 101.SCH XBRL Taxonomy Extension Schema (2) 101.CAL XBRL Taxonomy Extension Calculation Linkbase (2) 101.DEF XBRL Taxonomy Extension Definition Linkbase (2) 101.LAB XBRL Taxonomy Extension Label Linkbase (2) 101.PRE XBRL Taxonomy Extension Presentation Linkbase (2) (1) Filed herewith (2) These exhibits were previously filed with the Uni-Pixel Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2015, filed with the Securities and Exchange Commission on November 2, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. UNI-PIXEL,INC. Date: November 5, 2015 By: /s/Jeff A. Hawthorne Jeff A. Hawthorne, Chief Executive Officer and President By: /s/Christine A. Russell Christine A. Russell, Chief Financial Officer
